Exhibit 10.4


 


 


 


 


 


 
Dedicated Team Agreement
 
Modavox, Inc.
 


 


 


 


 


 


 


 


 


 


 


 


 
Prepared for: Modavox, Inc.
 
Prepared by: Vineet Kothari, Digital Avenues Limited
 
Date: May 07, 2009
 


 
 
 

--------------------------------------------------------------------------------

 
 
The Schedule
 

   
Suppliers Name
Digital Avenues Limited (Digital Avenues)
Suppliers Address
133A Southern Avenue
Kolkata 700 029
West Bengal, India
Clients Name
Modavox, Inc.
Clients Address
1900 W. University Drive, Suite 231
Tempe, AZ 85281
Commencement Date
May 15, 2009
Expiry Date
May 14, 2010
Client Contact (Account Manager)
Sean Bradley
Supplier Contact (Account Manager)
Vineet Kothari
Team Size
8
Fees
US$ 21,000 per month (US Dollars Twenty One Thousand per month)

 
Resource Requirements
 
Role
Nos.
Team Member
Team Lead (Augme)
0.5
Biswajit Mukhopadhyay
Team Lead (Product Development)
0.5
Suvendu Banik
Sr. PHP Developer (Augme)
1.0
Subrata Mukherjee
Sr. PHP Developer (Augme)
1.0
Souvik Ghosh
Sr. ASP.Net Lead
1.0
Anshuman Roy
Sr. ASP.Net Developer
1.0
TBD
Sr. ASP.Net Developer / Flash
1.0
TBD
Tester
1.0
TBD
Creative / Design Skills
1.0
Multiple team members with the following skills:
·Logos
·Flash Design
·Website Designing
·Print
·Illustrations and 3D
·Presentation
 
TOTAL
8.0
 



 
 
 

--------------------------------------------------------------------------------

 
Terms and Conditions
 
General Terms
 
·
A team member may be replaced on account of the client asking for a change or
the team member leaving the company or moving into a different role within the
company.  If a team member has to be replaced, then Digital Avenues will in good
faith replace the resource/skill set with equal or better qualifications at its
own cost.

 
·
Digital Avenues will be responsible for providing Hardware and Software for the
resources unless otherwise agreed in writing.

 
·
Digital Avenues will be responsible for training any additional resources.

 
·
The resources provided by Digital Avenues will be required to represent Modavox,
Inc. in their communications with any Clients of Modavox and in doing so will
use a Modavox email address if provided.

 
·
Access to electronic timesheet reports will be available to the client.

 
·
The skills of the team members in various roles will be as defined in Appendix A
of this contract.

 
Calculation of Billable Time
 
·
Each team member will work 150 hours per month on average during the length of
the contract

 
·
If a team member works for lesser hours than required in a given month on
account of idle time due to insufficient work load, then the client will be
billed for those hours

 
·
If a team member works for lesser hours than required in a given month on
account of excess leaves / absenteeism or any other reason for which the client
is not responsible, the differential will be made up in subsequent periods or
adjusted against the final invoicing of the contract period.

 
Engagement Period
 
·
The engagement will begin on May 15, 2009 for a period of 1 year  (if not
terminated sooner as described below) and the contract will be auto-renewed for
an additional year thereafter, unless Modavox provides written notice of it’s
intent not to renew prior to the expiration of the Engagement Period.

 
 
Cancellation Policy
 
·
In addition to the parties’ rights under Section 8 of the Agreement, the
engagement may be cancelled by Modavox for convenience upon 3 months’ notice or
upon 1 month’s notice  with an additional one month fee (which means that from
the date the cancellation notice is issued, the team would be engaged for 1
month but the amount due would be for that month and an additional month).

 
 
Trial Period
 
·
The first 3 months of the contract (until Aug 15, 2009) will be a trial period
with an allowed variance of 10% in terms of hours spent.  Hence if 1280 hours
(160 hours x 8 resources) is the base for the 8 member team, then the team will
work for a max of 1280 plus10% (128 hours) without additional billing.  Beyond
that, additional billing at $20/hour would be applied.  Similarly, if the hours
used is less than 1280 minus10% (128 hours), DA will still invoice MDVX for 1280
minus128 hours.

 
 
 

--------------------------------------------------------------------------------

 
·
Beyond the trial period, the billing will be fixed at $21,000 per month for a
team of 8 resources as outlined above.

 
·
If additional effort/resources are required, then a billing rate of US$20/hour
will be applied.  All such overages and associated charges will have to be
pre-approved in writing by the Client Contact / Account Manager.

 
·
After the 3 month testing period, client will re-assess the resource allotment
and adjust as needed.  Digital Avenues will apply the excess credit to the first
full month.

 
Payment Terms
 
·
Payments will be made to Digital Avenues Limited via International Wire Transfer
against invoices raised by Digital Avenues on the client.

 
·
Invoices will be raised on the first of a month (or at the beginning of the work
period as in the case of May 2009).  Any adjustments that need to be done will
be carried forward to the next invoice.

 
·
Payments will be made by the 3rd of every month following the completed month of
services rendered.  Hence for June 2009, invoice will be raised on June 1 and
payable on or before July 3, 2009. May 2009 will be an exception where we would
raise the invoice on May 15 and expect to be paid by June 3, 2009.

 
Late Payments and Interest
 
·
Digital Avenues reserves the right to charge interest in over-due invoices at
the rate of 8% per annum.  Notwithstanding the foregoing, such interest will not
apply if Client contests or requests correction of an invoice before payment is
due and the parties work together to resolve the dispute as provided in Section
10.6  of the Agreement.

 
Exceptions
 
·
For new projects worked on by Digital Avenues for the period commencing May 1,
2009, and ending  May 14th, 2009, those projects will be billable under this
Agreement and otherwise subject to the terms of this Agreement, and hours will
be tracked and invoiced accordingly.  On May 14th, such hours worked will be
calculated, DAL and MDVX will come to an agreement on the total hours and then
applicable fees will be added to the  first invoice hereunder to be paid June 3,
2009 .

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first above written.
 
 
 

--------------------------------------------------------------------------------

 


 
For and on behalf of
Digital Avenues Limited
133A Southern Avenue
Kolkata 700 029, West Bengal
India
 
For and on behalf of
Modavox, Inc.
1900 W. University Drive, Suite 231
Tempe, AZ 85281
USA
Vineet Kothari
Mark Severini
Chief Executive Officer
Chief Executive Officer
   
Signed: ___________________________
Signed: ___________________________
   
Dated: ___________________________
Dated: ___________________________
   

 
TERMS AND CONDITIONS

 
1.           Definitions


1.1           In this agreement:


“Agreement” means the agreement between the Client and the Supplier constituted
by these Terms and Conditions and the Schedule;


“Client” means the person, firm or company requiring the Service Provider’s
services which for the purpose of this contract will be “Modavox, Inc.” or
“MDVX”;


“Commencement Date” means the date on which this Agreement is to commence as
specified in the ‘Schedule’;


“Confidential Information” means all designs, drawings, data, specifications,
processes, procedures, Intellectual Property, trade secrets, reports, records,
including details of customers, suppliers and similar databases and all other
technical, financial, business or other information relating to the Services
and/or to MDVX and/or to DAL and obtained or created by the Supplier at any
time, whether or not such information is reduced to a tangible form or expressly
stated to be ‘confidential’;


"Event of Force Majeure" any cause or causes beyond either party's reasonable
control including, but not limited to, acts of God, terrorism, war, fire, flood,
earthquake, explosion, strike or civil commotion;


“Fees” means the fees for the provision of the Services by the Supplier to the
Client as detailed in the Schedule or otherwise mutually agreed;


"Intellectual Property" means any and all patents, trade marks, service marks,
registered designs, utility models, design rights, copyrights (including but not
limited to copyright in computer software), database rights, inventions,
technical information, know-how, business or trade names, goodwill and all other
intellectual property and rights of a similar or corresponding nature in any
part of the world, whether registered, registrable or not or capable of
registration or not and including all applications and the right to apply for
any of the foregoing rights;


 
 

--------------------------------------------------------------------------------

 
"Mutually Agreed" means mutually agreed in writing between the authorized
representatives of the Client and the Supplier at any time after the date of
this Agreement;


“Nominated Staff” means that employee of the Supplier who has been specifically
identified to provide Services to the Client, either individually or as a part
of the group;


“Payment Terms” means the terms agreed for the payment;


“Pre-existing work” means any code / snippet / system, whether or not developed
/ modified by the Supplier, not in connection with this Agreement, to which the
Supplier may have royalty free access;


“Schedule” means the schedule forming part of this Agreement;


“Service Provider” or “Supplier” means the person, firm or company providing the
services which for the purpose of this contract will be “Digital Avenues
Limited” or “DAL”;


“Services” mean the Services which the Supplier has agreed to supply to the
Client as set out in the Schedule;


"Special Conditions" means the provisions (if any) specified as such in the
Schedule;


“Term” means the Engagement Period as described in the Schedule.


1.2              The headings in this Agreement are inserted only for
convenience and shall not affect its construction.


1.3              Reference to a person shall be construed as a reference to any
person, firm, company, corporation, government, state or agency of a state or
any association or partnership (whether or not having separate legal
personality) or one or more of the foregoing.
 
1.4              References to the singular include the plural and references to
the masculine include the feminine and vice versa.


2.           These Terms


2.1              These Terms and Conditions form part of the Agreement. Where
these Terms and Conditions are inconsistent with any terms set out in the
Schedule the latter shall apply to the extent of such inconsistency.


2.2              No variation or amendment to these Terms and Conditions shall
be valid unless Mutually Agreed to in writing by the Client and the Supplier.


 
 

--------------------------------------------------------------------------------

 
3.           The Services - General Obligations


3.1             The Supplier shall provide the Services in accordance with the
timetable or other targets for progress as set out in the Schedule or otherwise
Mutually Agreed.


3.2             The Supplier will perform and undertake the Services in
accordance with the terms set out in the Schedule using the highest standards of
workmanship and exercising all proper care and skill. The Supplier will act at
all times in the best interests of the Client and their Clients. To the extent
that the Supplier acts in breach of these obligations, the Client may require
the Supplier to correct any defects arising from poor workmanship and Client
will not be billed for such work.

 
3.3             The Supplier shall provide the Services at such locations as
shall be nominated by the Client from time to time and shall ensure that the
Supplier's employees, agents or subcontractors, whilst providing the Services at
such locations, comply with such health and safety and other procedures and
policies as may be notified to them from time to time by the Client. The Client
will be required to reimburse the Supplier for all reasonable travel expenses
incurred by the Supplier where it is necessary for the Supplier to provide the
services at an alternative location than agreed to.
 
3.4             The Supplier shall be deemed to have satisfied itself as regards
the nature and extent of the Services, the supply of and conditions affecting
labour and the equipment necessary for the performance of the Services, and
shall provide and maintain an organisation having the necessary facilities and
resources to undertake the Services.
 
3.5             The Supplier shall:
 
3.5.1           without prejudice to the generality of Clause 3.4 above provide,
at all times, the number of staff required to fulfil its obligations under the
Agreement and shall ensure that all such staff have appropriate qualifications,
experience and competence and are in all respects acceptable to the Client;


3.5.2           take all reasonable steps, as far as possible, to avoid changes
of staff assigned to and accepted for the work under the Agreement;


3.5.3           give at least two week’s written notice of proposals to change
Nominated Staff.
 
3.6              Unless otherwise stated in the Schedule or Mutually Agreed, the
Supplier shall supply at its own cost any equipment or other items required in
the course of providing the Services. Insofar as the Client does provide the
Supplier from time to time in connection with the Services with any property (of
whatever kind, whether equipment, software, paper materials or any other items)
which is owned or rented by or licensed to the Client:


3.6.1           the Supplier shall only use such property for the purposes of
providing the Services and in accordance with any instructions for use and/or
any hire or licence terms made known to the Supplier by the Client;


3.6.2           such property shall remain the property of the Client (as
between the Client and the Supplier) and the Supplier shall not sell, assign,
mortgage, hire or part with possession of that property or otherwise do or
permit or cause to be done anything which might prejudicially affect the
Client's rights to such property;
 
 
 

--------------------------------------------------------------------------------

 
3.6.3           the Supplier shall keep such property safe and secure and, if
requested to do so by the Client at any time, return it immediately to the
Client.
 
3.7             The Client may from time to time designate a "Contract Manager"
to be responsible for liaising with and overseeing the work carried out by the
Supplier under the Agreement, in which case:


3.7.1           the Contract Manager shall be the Supplier's first point of
contact with the Client on all issues connected with the Services;


3.7.2           the Supplier shall ensure that the Contract Manager is advised
of all meetings between the Supplier and the Client in connection with the
Services.

 
3.8             The Supplier shall be responsible for monitoring its performance
of the Agreement (including the performance of any sub-Suppliers) and shall
notify the Client immediately and provide full particulars if there is any risk
that any requirements of the Agreement may not be met.


3.9             Where progress reports are required by the Client under the
Agreement, the Supplier shall render those reports at such time and in such form
as may be specified by the Client from time to time.

 
3.10           The Supplier shall keep detailed records of all things done by it
in relation to the provision of the Services (including, but not limited to,
proper accounts, records and vouchers for all expenditure referable to the
Services) and shall:

 
3.10.1         provide such explanations as the Client or its agents or auditors
may request in connection with such records;


3.10.2         keep all such records available for at least one year following
termination of the Agreement.
 
3.11           The Supplier shall permit representatives of the Client to
inspect and examine the provision of the Services by the Supplier.


3.12           The Supplier shall conform in every material respect to its equal
opportunities and valuing diversity policies and shall not, in any dealings with
its own employees or prospective employees or with any other person in
connection with this Agreement, discriminate on the grounds of age, disability,
sex, sexual orientation, color, race, ethnic or national origin or religion.
 
3.13           The Supplier shall not solicit or accept any gratuity, tip,
reward, collection or other form of money taking, or make any charge for any
part of the Services, save for the Fees payable by the Client and any other sums
expressly approved by the Client in writing.

 
3.14           The Supplier warrants and represents to the Client that it is an
independent Supplier and as such shall be responsible for making appropriate
deductions for tax from the remuneration it pays its staff as well as for
providing for contribution towards retirement benefits for them.

 
 
 

--------------------------------------------------------------------------------

 
3.15           Nothing in the Agreement shall be construed as creating a
partnership or a relationship of employer and employee or principal and agent
between the Client and the Supplier.
 
3.16           The Supplier shall have no authority to incur any expenditure or
enter into any contracts in the name of the Client.


3.17           Both parties (the Supplier and the Client) undertake to the other
(the Client and the Supplier respectively) that they will not during the term of
the contract nor during the period 12 months immediately following the date of
termination of the contract, either on their own account, or on behalf of any
other person, firm, company or other organization, directly or indirectly
solicit or induce or endeavor to solicit or induce any person who on the
Termination Date was a developer, manager, director or consultant of either
party with whom they had dealings during the currency of this Agreement, to
cease working for the other party, whether or not such person would commit any
breach of contract by reason of leaving such other party.


3.18           The Supplier also undertakes not to entice away from the Client
or solicit the customer or business of, any person, firm, company or other
organization who at any time during the 6 months preceding the Termination Date
have been a customer of, or in negotiations with, the Client in respect of
Restricted Business and with whom the Supplier has had personal dealings during
its employment or with whom any employee who was under its direct or indirect
supervision had personal dealings during the course of the Agreement.


4.           The Services


4.1             The Supplier will only be paid for the Services actually
undertaken or performed in accordance with the Schedule. The Client is only
obliged to pay for days worked in accordance with the Schedule. There is no
obligation to make any payment, for days when the Supplier is not providing the
Services. The Client will not pay the Supplier in relation to any periods where
the assigned resources are ill or otherwise incapacitated nor for holidays which
the assigned resource may choose to take. The Supplier reserves the right to
substitute a resource in the event that the current resource is ill,
incapacitated or on leave so long as the replacement is of equivalent skill /
experience and it does not affect the current work or scheduled deadlines. The
Supplier also reserves the right to have resources work on ‘off-days’ in lieu of
holidays or in lieu of days when the assigned resources were ill or otherwise
incapacitated.


5.           Fees and Payment


5.1             The Supplier will be paid the Fees for the Services provided as
set out in the Schedule.


5.2             Save where specifically included in the Schedule, the Client
shall have no obligation to pay or reimburse any costs or expenses incurred in
performing the Services. To the extent that the Client is obliged to pay or
reimburse the Supplier for any such expenses the details will be set out in the
Schedule. As a condition of making any such reimbursement, the Client will be
entitled to receive receipts or other documentary evidence that such costs or
expenses have been properly incurred.
 
 
 

--------------------------------------------------------------------------------

 
5.3             All fees or other sums agreed between the Supplier and the
Client are (unless otherwise stated in the Schedule) exclusive of any taxes
payable. (Taxes, if applicable, shall be paid to the Supplier by the Client,
subject to the receipt of a proper tax invoice).
 
5.4             The Supplier shall be paid the Fees as set out in the Schedule
in full, net off any withholdings.
 
5.5             Both parties will each use their respective reasonable
endeavours to resolve a dispute arising in relation to any statement or invoice
submitted as soon as possible after submission thereof.

 
6.           Security and Data Protection


6.1             All Client or Client-provided data (“Data”) shall belong (as
between the Client and the Supplier) to the Client.


6.2             The Supplier shall only use Data in connection with the
provision of the Services and shall comply at all times with any directions or
guidelines given or issued by the Client from time to time in relation to the
processing of Data.


6.3             Without prejudice to the generality of the foregoing parts of
this Clause 6:


6.3.1           the Supplier shall take appropriate technical and organizational
measures against unauthorized or unlawful disclosure of Data and against
accidental loss or destruction of, or damage to, Data;
 
6.3.2           The Supplier shall adhere to the Clients security policy and the
Client shall ensure that the Supplier is made aware of the security policy;
 
6.3.3           the Supplier shall permit the Client to carry out spot checks on
a pre-arranged basis and, on request, the Supplier shall provide such
information as the Client may reasonably request to confirm that the Supplier is
acting in compliance with its obligations under this Agreement with respect to
the protection of Data.
 
7.           Intellectual Property


7.1             For all Intellectual Property conceived or made by the Supplier
in the course of providing the Services including but not limited to the entire
copyright whether vested contingent or future and all other Intellectual
Property rights of whatever nature in and to any material whether now known or
in the future created shall, subject to all outstanding payments for invoices
raised by the Supplier for Services rendered as per the Schedule being made to
the Supplier, belong to the Client, and the Supplier with full title guarantee
hereby irrevocably assigns and agrees to assign all its interest in such
Intellectual Property to the Client.  Supplier agrees to sign, execute and
acknowledge or cause to be signed, executed or acknowledged without cost, but at
the expense of Client, any and all documents and to perform such acts as may be
necessary, useful or convenient for the purpose of perfecting the foregoing
assignment and obtaining, enforcing and defending intellectual property rights
in any and all countries with respect to the Intellectual Property assigned
herein.  It is understood and agreed that Client or Client’s designee shall have
the sole right, but not the obligation, to prepare, file, prosecute and maintain
patent applications and patents worldwide with respect to such Intellectual
Property.


 
 

--------------------------------------------------------------------------------

 
7.2              For Pre-existing work owned by the Supplier and which has been
used for the purpose of delivery to the Client, the Supplier shall grant
world-wide, royalty-free right to the Client to be used only for the purposes
for which it was delivered to them.


7.3.            The Supplier warrants and represents that:

 
7.3.1           deliverables shall comprise of Supplier's original work and may
include royalty-free publicly available code / snippets or pre-existing code
owned by the Supplier  and that use of the deliverables and exercise by the
Client of the rights assigned to it by Clause 7.1 above will not infringe the
rights (including Intellectual Property rights) of any third party;


7.3.2           it will be the exclusive legal and beneficial owner of the
entire right title and interest in and to any Intellectual Property conceived,
originated or made by the Supplier during the course of the provision of the
Services and that the Supplier will be free to assign such Intellectual Property
to the Client pursuant hereto without any third party claims liens charges or
encumbrances of any kind and that the Supplier is free of any duties or
obligations to third parties which may conflict with the terms of this
Agreement;


7.3.3           the deliverables will not contain anything that is libelous,
defamatory or indecent or which would otherwise infringe the statutory or common
law rights of any third parties;
 
7.3.4           the Supplier will not do anything that may threaten or endanger
any Intellectual Property subsisting in the Materials or otherwise owned by the
Client.
 
7.5             The Supplier will take all reasonable steps to ensure that any
documents or other materials and data or other information which are supplied to
them by the Client or the Client's Client (whether in connection with the
Agreement of otherwise) remain confidential to the person, firm or company
supplying the same. Such information documents or other materials and data will
not be made available to any third parties.
 
7.6             The Client will take all reasonable steps to ensure that any
documents or other materials and data or other information which are supplied to
them by the Supplier or the Supplier's Client (whether in connection with the
Agreement of otherwise) remain confidential to the person, firm or company
supplying the same. Such information documents or other materials and data will
not be made available to any third parties.
 
7.7             This obligation of confidentiality will remain in force beyond
the cessation or other termination of this Agreement.
 
7.8             The Supplier agrees to ensure that any information which is
received from either the Client or their Clients in connection with the
Agreement will only be used for the purposes of carrying out the Services.
 
 

--------------------------------------------------------------------------------

 
7.9             The Supplier will not at any time make any copy, abstract,
summary or précis of any document or other material belonging to a Client except
when required to do so in the course of providing the Services (or for routine
back-up purposes) in which event any such item shall belong to the Client
absolutely and shall be left with or delivered up to the Client during the
course of or at the end of the Term.
 
7.10           The provisions of Clauses 7.7 to Clause 7.9 shall not apply to
any Confidential Information to the extent that it:
 
7.10.1         is or becomes publicly available otherwise than by breach by the
Supplier of this Agreement or any other obligation of confidentiality;


7.10.2         is required to be disclosed by law to a proper authority,
provided that the Client is given prior notification of the intended disclosure.


8.           Duration and Termination of the Agreement


8.1             The Agreement shall begin on the Commencement Date set out in
the Schedule and (except where detailed in these Terms and Conditions) shall
remain in force until the expiry of the Term (without any need for either party
to give to the other any prior notice of such expiry).


8.2             Either the Client or the Supplier may terminate the Agreement by
giving to the other the requisite period of notice set out in the Schedule.


8.3             Either party may terminate the Agreement by notice if the other
party materially breaches this Agreement, goes into liquidation, or (in the case
of an individual or firm) becomes bankrupt, makes voluntary arrangement with his
or its creditors or has a receiver or administrator appointed.


8.4             Upon termination of this Agreement, or upon Client’s earlier
requests upon satisfaction of Section 5 of this Agreement, Supplier will deliver
to Client all property relating to, and all tangible embodiments of, the
Intellectual Property assigned herein in Supplier’s possession or control.
 
9.           Warranty


9.1             The Supplier warrants to the Client as follows:


9.1.1           that all information provided to the Client (whether in relation
to previous projects undertaken and/or the qualifications, skills and
experiences) is true and accurate in all respects; and


9.1.2           the Supplier is not subject to any restrictions which may
otherwise prevent it from undertaking or performing the Services for the Client
or their client/s.


9.1.3           there is no action, suit, proceeding or material claim or
investigation pending or threatened against Supplier in any court, or by or
before any governmental department, commission or instrumentality, foreign or
domestic, or before an arbitrator of any kind, which if adversely determined,
might adversely affect the Deliverables or Intellectual Property assigned
hereunder, or restrict Supplier’s ability to consummate this Agreement.
 
 

--------------------------------------------------------------------------------

 
10.           General


10.1           These Terms and Conditions together with the terms set out in the
Schedule represent the entire agreement between the parties relating to the
provision of the Services by the Supplier and supersede any previous
representations or agreements whether in writing or otherwise.


10.2           The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver or limitation of that party’s right
to subsequently enforce and compel strict compliance with other provisions of
this Agreement.
 
10.3           The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
hereof.
 
10.4           Either party’s liability, including attorney’s fee, on the said
Agreement is not to exceed higher of the value received under this Agreement or
US$ 100,000; provided that such limitation will not apply with respect to any
liability caused by a party’s gross negligence or material breach of this
Agreement.


10.5           The parties agree that the Agreement will be governed by and
construed according to the laws of the Republic of India.
 
10.6           Any controversy or claim arising out of or relating to the
Agreement, or the breach thereof, shall be the subject of resolution efforts by
the Chief Executive Officers / Managing Partners and General Counsels of each
Party for at least 30 days prior to any action being commenced. Any unresolved
disputes shall be settled exclusively by arbitration. Such arbitration shall be
conducted before a single arbitrator in accordance with the provisions of ‘The
Arbitration and Conciliation Act, 1996’ (India) then in effect. Judgment may be
entered on the arbitrator's award in any court having jurisdiction, and the
parties irrevocably consent to the jurisdiction of the honourable courts of
Kolkata for that purpose. All decisions of the arbitrator shall be final and
binding on the Parties. Each Party shall bear its own legal fees in any dispute.
The arbitrator may grant injunctive or other relief.
 
10.7           This Agreement, along with the Schedule hereto contains the
entire Agreement between the parties hereto with respect to the matters
specified herein. This Agreement shall not be amended except by a written
amendment executed by the parties hereto.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorised officers as of the date first above written.


For and on behalf of
Digital Avenues Limited
133A Southern Avenue
Kolkata 700 029, West Bengal
India
 
For and on behalf of
Modavox, Inc.
1900 W. University Drive, Suite 231
Tempe, AZ 85281
USA
Vineet Kothari
Mark Severini
Chief Executive Officer
Chief Executive Officer
   
Signed: ___________________________
Signed: ___________________________
   
Dated: ___________________________
Dated: ___________________________
   

 
 
 

--------------------------------------------------------------------------------

 
Appendix A
 
Biswajit Mukhopadhyay (Team Lead – Augme)
 
·
Total Experience: 10+ years (5.5 years with Digital Avenues)

 
·
Head of Process Engineering Group at Digital Avenues

 
·
Microsoft Certified Solution Developer

 
·
Technology Experience: C#, ASP.Net, SQL Server, Oracle 9i

 
·
Significant Project Experience:

 

 
o
Asset Tracking through Radio Frequency Identification – handling large amounts
of data in real-time scenarios, customizing and generalizing asset tracking
rules to make the system respond effectively to a wide range of business
policies

 
 
o
Database Architect for enterprise level Ad-platform

 
Suvendu Banik (Team Lead – MDVX Product Development)
 
·
Total Experience: 10+ years (5 years with Digital Avenues)

 
·
Microsoft Certified Solution Developer

 
·
Technology Experience: C#, ASP.Net, SQL Server, AJAX

 
·
Significant Project Experience:

 

 
o
Asset Tracking through Radio Frequency Identification – handling large amounts
of data in real-time scenarios, customizing and generalizing asset tracking
rules to make the system respond effectively to a wide range of business
policies

 



 
o
Asset Tracking through Radio Frequency Identification – handling large amounts
of data in real-time scenarios, customizing and generalizing asset tracking
rules to make the system respond effectively to a wide range of business
policies

 
 
o
Office Management System – an enterprise level web-based service application for
corporate formation, maintenance and document management. The application is
designed for professionals, business owners and individuals who wish to create
and maintain a thriving business from inception to exit.

 
 
 

--------------------------------------------------------------------------------

 
Anshuman Roy (Lead Developer)
 
·
Total Experience: 4.5 years (3.5 years with Digital Avenues)

 
·
Microsoft Certified Application Developer

 
·
Technology Experience: C#, ASP.Net, SQL Server, AJAX

 
 
Typical Skillset for Sr. ASP.Net Developer
 
Skill
Level
.NET Framework Concepts
Expert
ADO.net
Expert
ASP.net
Expert
C#
Expert
SQL
Expert
AJAX
Practiced
CSS
Practiced
XHTML
Practiced
Javascript
Practiced
Object Oriented Principles
Practiced
RDBMS Concepts
Practiced
Sharepoint Services
Practiced
Web Services
Practiced
Windows Services
Practiced
CMMi model
Trained
Concepts - SDLC Models
Trained
DAL QMS
Trained
UML
Trained
XML
Trained
Dundas Controls
Novice

 
Typical Skillset for Sr. PHP Developer
 
Skill
Level
PHP
Expert
CakePHP Framework
Expert
MySQL
Expert
AJAX
Practiced
CSS
Practiced
XHTML
Practiced
Javascript
Practiced
Object Oriented Principles
Practiced
RDBMS Concepts
Practiced
Web Services
Practiced
Windows Services
Practiced
CMMi model
Trained
Concepts - SDLC Models
Trained
DAL QMS
Trained
UML
Trained
XML
Trained

 
 

--------------------------------------------------------------------------------

 